Citation Nr: 0944630	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  04-22 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for calcified 
granulomas, claimed as a result of exposure to asbestos.  

2.  Entitlement to service connection for claimed 
posttraumatic stress disorder (PTSD).  

3.  Entitlement to service connection for cracked teeth, 
claimed as secondary to PTSD.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to May 1981.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from April and May 2003 rating decisions by 
the RO.  

The Board remanded the case to RO in July 2006 and again in 
June 2009 for further development.  

In September 2009, the Veteran testified at a hearing before 
the undersigned sitting at the RO.  A transcript of the 
hearing has been added to the record.  

The issues of service connection for PTSD and for cracked 
teeth are addressed in the REMAND portion of this document 
and are being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


FINDING OF FACT

On the record at the September 2009 Board hearing, prior to 
the promulgation of a decision in the appeal, the appellant's 
authorized representative requested a withdrawal of the 
appeal on the issue of service connection for calcified 
granulomas, claimed as a result of exposure to asbestos.  



CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal on the 
issue of entitlement to service connection for calcified 
granulomas, claimed as a result of exposure to asbestos, have 
been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 20.202, 20.204 (2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2009).  

Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204 (2009).  

Withdrawal may also be made on the record at a hearing.  Id.  
The appellant's representative in this case withdrew the 
appeal as to the issue of service connection for calcified 
granulomas during the September 2009 Board hearing.  

Hence, there remain no allegations of errors of fact or law 
for appellate consideration on this issue.  Accordingly, the 
Board does not have jurisdiction to review the issue, and the 
appeal to this extent is dismissed.  




ORDER

The appeal on the issue of service connection for calcified 
granulomas, claimed as a result of exposure to asbestos, is 
dismissed.  



REMAND

At the September 2009 hearing, the Veteran testified that he 
was awarded disability benefits by the Social Security 
Administration (SSA) in 1984 or 1985.  

The award was based on a diagnosis of bipolar disorder.  
Where there is actual notice to VA that the Veteran is 
receiving disability benefits from the SSA, VA has the duty 
to acquire a copy of the decision granting SSA disability 
benefits and the supporting medical documentation relied 
upon. Murincsac v. Derwinski, 2 Vet. App. 363 (1992).  

Because the Veteran claims that he is entitled to service 
connection for cracked teeth as secondary to PTSD, the issues 
are considered inextricably intertwined and must be remanded 
concurrently.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991) (holding that two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final decision cannot be rendered unless both issues have 
been considered).  

After the additional development has been conducted on the 
issue of service connection for PTSD, the teeth claim must be 
readjudicated.  

Accordingly, the remaining matters are REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to request from the SSA the records 
pertinent to the Veteran's award of 
Social Security disability benefits, 
including any administrative decision and 
the medical records relied upon 
concerning that claim.  In the event that 
such records can not be obtained, 
complete and full verification of this 
must be made clear.  

2.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue of service 
connection for PTSD in light of all the 
evidence of record.  If any benefit 
sought on appeal is not granted, the RO 
should furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case and afford them 
with an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals  


 Department of Veterans Affairs


